COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-07-255-CR
 
PHILLIP A. WINTERS                                                            APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
       FROM COUNTY CRIMINAL COURT
NO. 10 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
----------
We have considered the AAppellant=s Withdrawal
Of Notice Of Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal.  See id.; Tex.
R. App. P. 43.2(f).                                                                                                                        PER
CURIAM
PANEL D:   WALKER, J.; CAYCE,
C.J.; and MCCOY, J.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)




DELIVERED: August 23, 2007                                               




[1]See Tex. R. App. P. 47.4.